DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 7-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marx et al (U.S. Patent Application Publication Number: US 2015/0066126 A1, hereinafter “Marx”).
Regarding claim 1, Marx teaches an electrode device (e.g. 300 Figs. 3A,B) for delivering electrical pulse stimuli to a patient's cochlear 5region (Note: the location of stimulation is intended use), the electrode device comprising: 
a lead (e.g. 301 Figs. 3A,B) comprising a single elongate insulated electrical conductor (e.g. 302 Figs. 3A,B); 

an anchor element (i.e. anchor mesh e.g. 304 Figs. 3A,B) disposed adjacent to the electrode.  
Regarding claim 2, Marx teaches an implantable stimulator device (i.e. implanted stimulation module [0025]) in electrical communication with the lead and configured to generate the 15electrical pulse stimuli.  
Regarding claims 7-9, Marx teaches 30the anchor element is attached to the lead (e.g. 304 Figs.3A, B show that the anchor mesh 304 is attached to the lead.) and that the anchor element is configured to be coupled to the patient's tissue using an adhesive (e.g. [0024] i.e. anchor mesh 304 may be glued to the outer surface of the bony labyrinth) and the anchor element defines an attachment feature that can receive the adhesive (Note: the anchor mesh comprises openings and surfaces where the glue may be applied).  
Regarding claim 13, Marx teaches that the electrode device is capable of being implanted in target tissue such as a cochlear promontory bone. (Note: The claim as recited is directed to an apparatus and the target tissue is intended use).
Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.













Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Marx et al (U.S. Patent Application Publication Number: US 2015/0066126 A1, hereinafter “Marx”) in view of Gantz (U.S. Patent Application Publication Number: US 2012/0185028 A1, hereinafter “Gantz”).
 Regarding claims 3 and 4, Marx does not specifically teach that the implantable stimulator device includes a magnet for aligning with an external device or that the implantable stimulator device comprises a receiver coil configured to wirelessly communicate through the patient's scalp with an external device. Gantz teaches a medical device comprising an implantable stimulator device (e.g. 22 Fig.1) that comprises a receiver coil (e.g. 23 Fig.1) configured to wirelessly communicate through the patient's scalp with an external device (e.g. 24, 29 Fig.1, [0100],[0101]) and the implantable stimulator device includes a magnet for aligning with an external device .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marx et al (U.S. Patent Application Publication Number: US 2015/0066126 A1, hereinafter “Marx”) in view of Zimmerling et al (U.S. Patent Application Publication Number: US 2014/0214145 A1, hereinafter “Zimmerling”) OR Boling (U.S. Patent Application Publication Number: US 2010/0274313 A1, hereinafter “Boling”).
Regarding claim 5, Marx does not specifically teach that the distal end of the lead comprises a 25malleable member that retains a shape after being bent into the shape.  Zimmerling teaches a stimulation lead that can be made malleable (e.g. [0042]).  Boling teaches an implantable medical device with a stimulation lead that comprise a malleable wire configured to provide rigidity to the lead to penetrate the tissue and malleability to conform to the target anatomy (e.g. [0021]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the implantable device of Marx to make the lead malleable as taught by Zimmerling OR Boling in order to provide the predictable results of making the lead easier to manipulate during insertion and allow the lead to conform to the anatomy of the target tissue after implantation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marx et al (U.S. Patent Application Publication Number: US 2015/0066126 A1, hereinafter “Marx”) in view of Parker et al (U.S. Patent Number: US 5653742, hereinafter “Parker”).
Regarding claim 6, Marx does not specifically teach that the distal end of the lead comprises a shape-memory member that seeks a curved shape when heated.  Parker teaches that it is well known to have a stimulation lead made of a shape memory material (e.g. col.3 lines 24-27). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the implantable device of Marx to have a shape memory material in the lead as taught by Parker in order to provide the predictable results of making the lead easier to manipulate during insertion and allow the lead to conform to the anatomy of the target tissue after implantation.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marx et al (U.S. Patent Application Publication Number: US 2015/0066126 A1, hereinafter “Marx”) in view of Kuzma (U.S. Patent Number: US 4809712, hereinafter “Kuzma”).
Regarding claims 10-13, Marx teaches that the electrode is implantable in a bone of the vestibular labyrinth (e.g. [0025], Fig. 4).  They teach that the electrode has a diameter of 0.5mm and the distance from the mesh to the tip of the electrode is 0.7 mm (e.g. [0026] and while they teach that the electrode 303 Fig. 4 is placed in a hole, they do not specifically teach that the hole depth is 1.1 mm to 1.5 mm or 0.9 mm to 1.3 mm or 101.3 mm to 1.7 mm of the patient’s promontory.  Kuzma teaches drilling a blind hole 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792